Citation Nr: 1100665	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right hip 
injury, to include arthritis and total hip replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to June 
1991, from July 2001 to February 2002, and from January 2003 to 
July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision that, in pertinent 
part, denied service connection for a right hip disability.  The 
Veteran timely appealed.

In April 2010, the Veteran testified during a video conference 
hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran contends that he injured his right hip in service in 
February 2004 when he fell down some outdoors steps, and that he 
still experienced pain in his hip.  The Veteran is competent to 
testify on factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).

While service treatment records do not reflect any findings or 
complaints of right hip injury or trauma, the Veteran submitted 
two statements from former service members in April 2010, 
indicating that they had witnessed the Veteran as he exited a 
mobile home, and slipped and fell down four steps on his right 
hip.  Two days later the Veteran's hip was purple, black, and 
blue.  

A line-of-duty determination completed in June 2004, also 
reflects that the Veteran unlocked a trailer during an early 
morning in February 2004 after a snow storm; stepped inside and 
turned on the lights; when turned to leave, he stepped on the 
porch, and slipped and fell on his right hip down the steps.  
Records reflect that the Veteran was treated for three weeks for 
associated back pain.

The post-service treatment records reflect complaints of right 
hip pain with frequent popping in May and June 2008.  Imaging 
conducted then revealed severe osteoarthritis of the right hip.  
VA treatment records, dated in April 2010, include diagnoses of 
degenerative joint disease and joint replacement status of the 
right hip.

In May 2010, the Veteran testified that he injured his right hip 
in service, and described the pain at the time as excruciating.  
He testified that he later went to sick call, and was given a 
form to complete for line-of-duty determination.  The Veteran 
also testified that he continued to have right hip pain post-
service and sought treatment, and that he recently underwent a 
right hip replacement.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Under these circumstances, the Board finds that an examination is 
needed to obtain an informed medical opinion as to the likely 
etiology of the Veteran's current right hip disability, to 
include whether the initial onset occurred during active service 
or if the disability is otherwise related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of right 
hip pain and its likely etiology.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
requested to determine:

For each disability of the right hip, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that it had its 
clinical onset in service, or is a residual 
of right hip injury-specifically, to 
include falling down outside steps on the 
right hip in February 2004, as reported by 
the Veteran and former service members, and 
in the line-of-duty determination; or is 
otherwise related to active duty.  If other 
causes are more likely, those should be 
noted.

The examiner should reconcile any opinion 
with the service treatment records, post-
service treatment records, and the 
Veteran's credible testimony and lay 
statements.  The examiner should provide a 
rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


